245 F.2d 223
UNITED STATES, Plaintiff-Appellee,v.James BALLENTINE, Defendant-Appellant.
Docket 24623.
United States Court of Appeals Second Circuit.
May 22, 1957.

James Ballentine, pro se.
Before MEDINA and WATERMAN, Circuit Judges, and GALSTON, District Judge.
PER CURIAM.


1
As the attorney assigned by us on March 25, 1957 has examined the transcript of the testimony at the trial and given the matter as a whole careful consideration and reports that he can find no merit whatever in the appeal and wishes to be relieved, we accede to his request.


2
Appellant's application for the assignment of new counsel is denied. United States ex rel. Tierney v. Richmond, 2 Cir., 245 F.2d 222.


3
Appellant's motion for an extension of time within which to file a brief and appendix pro se is granted and he may file same at any time on or before September 1, 1957.